Dear Judge Brandon:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply. In particular, you asked the following:
      Is the Bastrop City Court authorized to collect its costs prior to the disposition of forfeited bonds?
For purposes of this opinion, forfeiture bonds will be discussed separately in terms of "cash bonds" and "commercial surety bonds."
CASH BONDS
La. C.Cr.P art. 889 states "[t]he collection and disposition of fines, costs, and forfeitures shall be as provided by law. Accordingly, La. R.S. 13:2001 provides that "[f]ines, forfeitures and penalties imposed in criminal prosecutions by the city court of the city of Bastrop shall be paid into the general fund of the city of Bastrop in cases where the prosecution is on behalf of the state. Costs assessed in criminal matters by the City Court of Bastrop shall be disposed of and used as provided by La. R.S.13:1899."
La. R.S. 13:1899 states in pertinent part:
      A. Except as otherwise provided by law, in all criminal matters, including traffic violation cases, in addition to the fine or other penalty which may legally imposed against every defendant who is convicted after a trial or after a plea of guilty or who forfeits his bond, the judge may assess costs of court in an amount not to exceed thirty dollars.
      B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and used for the operational expenses of the court or for the payment of clerical fees or other similar expenditures as may be approved by the judge.
Thus, in accordance with the aforementioned statutes, cash bond forfeitures imposed by the city court of Bastrop shall be paid entirely to the city of Bastrop, after deducting the appropriate costs of court as set forth in La. R.S. 13:1899, which is not to exceed thirty dollars.
COMMERCIAL SURETY BONDS
As to commercial surety bonds, La. R.S. 15:571.11 in pertinent part states:
      L. All judgments of bond forfeiture rendered after June 22, 1993 resulting from the posting of a commercial surety bond in a criminal proceeding in the state of Louisiana upon collection by the prosecuting attorney for the jurisdiction in which the bond was posted shall be paid to the prosecuting attorney who shall, as attorney of record distribute the funds as follows:
             (3) City and municipal courts. In all city and municipal courts throughout the state of Louisiana, except in municipal and traffic courts in the city of New Orleans, where the prosecuting attorney collects on a judgment of bond forfeiture, the proceeds shall be distributed as follows:
                    (a) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the general operating account of the prosecuting attorney for the political subdivision where the bond was posted.
                    (b) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the judicial court fund of the court issuing the judgment of bond forfeiture.
                    (c) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the law enforcement agency of the political subdivision responsible for executing orders of the court where the judgment was rendered.
                    (d) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the Indigent Defenders Program of the court where the judgment was rendered.
This statute must be read in conjunction with the aforementioned La. R.S. 13:2001 and 13:1899. Thus, it is the opinion of this office that it would be proper to collect the appropriate court costs (amount not to exceed thirty dollars) from the forfeiture before dividing it in accordance with La. R.S. 15:571.11(L)(3).
I hope that this opinion adequately addressed your needs. If this office can be of further assistance to you, please do not hesitate to contact me.
Sincerely,
                         Richard Ieyoub Attorney General
                     By: __________________________ Julie Collins Assistant Attorney General